DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willats et al. (US Pat. No.: 3,784,428) (hereinafter Willats) and further in view of Dean C. Youngkeit (EP 0 276 169) (hereinafter Youngkeit).
Regarding claim 1, Willats discloses a method for manufacturing a part made of composite material comprising steps: 
providing a composite material (10) in strip or sheet form wound around a cylindrical mandrel (9) so as to form at least one layer of material;
 cutting directly the composite material on the mandrel in the form of a strip that is continuous and of defined width (Fig. 1; Col 2, Ln 18 - Col 3, Ln 14).
Willats is silent about supplying composite material from a reel as recited in steps c) and d). 
Youngkeit also discloses a method for manufacturing a part made of composite material.  The method discloses transverse tape (44) are applied to the mandrel (42) from supply reel (40) as the mandrel rotates in the direction illustrated at (64) about its rotational axis (66) and as the carriage (59) moves axially along rail (62) (Fig. 5; Col 6, Ln 45-66). The benefit of providing tape on a reel would easy the application and transport of composite tape. 
Given the wealth of knowledge, it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize supply reel as taught by Youngkeit within the manufacturing method of Willats. The benefit of doing so would have been to allow the composite tape to be transported easily to site of application. 
Regarding claim 2, Willats discloses cutting of the composite material directly on the mandrel by a cutter whose cutting axis is substantially inclined relative to the edge of the wound composite material, the cutter being able to be displaced axially, the mandrel being rotated synchronously with the axial displacement of the cutter so as to ensure a helical cutting 
Regarding claim 3, Youngkeit discloses the composite material is initially provided with a backing material (140) on one of its faces, and wound onto the mandrel in step (1) with the film (Col 9, Ln 1-19). 
Regarding claim 4, Yongkeit discloses the backing material (140) is removed (Col 9, Ln 1-19) in along/parallel with the step of mounting the composite material. 
Regarding claim 5, Yongkeit discloses a free end of the tape is mounted on a supply reel (corresponding to 1st reel) and a free end of the backing material is separated from the tape and mounted on take-up reel 142 (corresponding to 2nd reel), the tape and separator film being then wound simultaneously around their respective reels (Col 9, Ln 1-19). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/             Primary Examiner, Art Unit 1746